 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears Manufacturing Co. and Chauffeurs,Teamstersand Helpers,Local Union No. 371, affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case38-CA-1521May 16, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn January 31, 1973, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief and Respondent fileda brief in opposition to those exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it herebyis,dis-missed inits entirety.DECISIONSTATEMENTOF THE CASEMORTON D. FRIEDMAN,Administrative Law Judge: Upona charge filedon July 18, 1972, by Chauffeurs,Teamstersand Helpers,Local Union No. 371, affiliatedwith the Inter-national Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America,hereincalled the Unionor the Teamsters,the RegionalDirectorfor Subregion 38 oftheNationalLaborRelations Board, herein called theBoard,issued a complaint on September13, 1972, on behalfof the GeneralCounsel of theBoard,against Sears Manu-facturingCo., hereincalled the Respondentor the Compa-tThe GeneralCounsel has exceptedto certain credibilityfindings madeby the AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd.188 F.2d362 (C.A. 3) We havecarefully examined therecord and rind no basis for reversing his findings.ny, alleging violations of Section 8(a)(1) of the NationalLaborRelations Act, as amended(29 U.S.C. Sec.151, etseq.),herein calledthe Act.In its duly filed answer,the Respondent,while admittingcertain allegations of the complaint,denied the commissionof any unfair labor practices.Pursuant to notice,a hearing in this case was held beforeme at Davenport,Iowa, on October27, 1972.All partieswere represented and were afforded full opportunity to beheard,to introduce relevant evidence,to present oral argu-ment,and to file briefs.Oral argument was waived. Briefswere filed by counsel for the General Counsel and counselfor the Respondent. Upon consideration of the entire recordherein,and upon my observation of each witness appearingbefore me,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent, an Iowa corporation, with its office andplace of business located at Davenport,Iowa, is engaged inthe business of manufacturing farm, industrial, and recre-ational seats. During the year immediately preceding theissuanceof the complaint herein, a representative period,the Respondent sold and shipped from its Davenport, Iowa,facilities finished products of a value in excess of $50,000directly to points outside the State of Iowa. Additionally,during the same period, the Respondent purchased andcaused to be transferred and delivered to its Davenport,Iowa, plant goods and materials of a value in excess of$50,000 which were transported directly to the said plantfrom points outside the State of Iowa.It isadmitted, and I find, that the Respondent is anemployer engaged in commercewithinthe meaning of Sec-tion 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Unionis a labor organi-zation within the meaning of Section2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICESA. Introduction and IssuesThe Union began an organizational drive among theRespondent's employees sometime in February 1972.' OnMarch 2, the Union filed a petition for representation.Thereafter, a Board-conducted election was held which theUnion lost. The Union filed objections to the election anda hearing on the said objections was held on July 11? At thedate of the hearing herein, the objections in the representa-tion case were undecided and were before the Board fordisposition.The alleged acts by Respondent of interference, coercion,and restraint were allegedly committed during the organiza-1All events herein occurred in 1972 unless otherwise indicated.2Therepresentation case bore number 38-RC-1 135.The date of the hear-mg on the objections was stipulated on the record.203 NLRB No. 121 SEARS MANUFACTURING CO.tional drive,after the filingof the petition,before and afterthe election,and after hearing onthe objections.Substan-tially,the complaint alleges the usual acts of interference,coercion,and restraint consistingof unlawfulinterrogation,threats of reprisal,promisesof benefit,interferencewith theorganizational campaign, and withholdingof wage increas-es until disposition of the representation matter.The Re-spondent denies all of these allegationsand thusthe issuesare joined.It should benoted,however, that the basicissues of thisDecision are issuesof credibility and itis these matters withwhich thisDecision is most concerned.B. The Events1.Alleged unlawful interrogationby I. W.Sears, Jr.The Respondent is a family-owned corporation.Its presi-dent is I.W. Sears, Jr., who oversees the day-to-day man-agement of the operation of the firm,including production.It is agreed by almost all of the witnesses who testified onbehalf of the General Counsel and the Respondent thatSears makes it his personal business to visit the productionareas and speak to the employees on a very frequent basisand knows them all quite well. These visits of Sears to thevariousemployees at theirworkstation is a longstandingand well-established practice.According to the testimony of employee Rose Nelson, anassembler on the Bantam line, on March 16 Sears engagedher in a conversation at her work station.Nelson testifiedthat Sears asked her if Nelson"knew anything about theunion thing starting up again."Nelson testified that sheanswered in the negative and that Sears followed up heranswer with a further question as to who was passing outthe union cards and also about how many cards had alreadybeen signed.According to Nelson,she answered that shedid not know but told Sears that she had signed a card andwas goingto vote for the Union.Sears askedNelson whyshe was doing this and Nelson answered that she was "sickand tired of not having any work to do."According toNelson,Sears then asked Nelson what the Union could dofor her.Nelson did not answer but merely shrugged hershoulders.Thisended the conversation.Nelson further testified that one day in about mid-AprilNelson was in the office of her supervisor,Mary Singelton,when Sears came by and motioned to Nelson to come outof the office.Nelson came out and Sears asked her whyNelson wanted a union.Nelson answered that the employ-ees neededjob security,that there was too muchfavoritism,and that some of the people thought Respondent ought toeliminate the bonus system.Sears answered Nelson to theeffect that union or no union,they would not get rid of thebonus.Then Nelson told Sears that she did not think theywere making enough money.Sears answered that even if theUnion came in they could not get a raise because of theprice freeze.According to Nelson,later the same day Sears ap-proached Nelson,told the latter that he had checked herrecords and found she was averaging$3.53 an hour, andwanted her to come to the office so he could show her the651figures and prove his statement to her.Nelson then went tothe office with Sears and Sears proceeded to show Nelsonthe figures.However,they were interrupted by a request ofSears' supervisor to return to her work station because Nel-son was working on a rush job.According to Sears,he had a number of conversationswith employee Rose Nelson but could not recall the exactdates and certainly could not pinpoint March,16. Searscould not remember whether he had a discussion with Nel-son before or after the representation petition was filed. Norcould Sears recall asking Nelson if she knew "about theunion thing starting up again."Sears, in testifying,emphasized the fact that it was hispractice to visit with each employee at their work stationseveral times a week.He further testified that during one ofthese visits,as he was walking the Bantam line, Nelsonindicated an interest in the Union.Sears asked her why.Nelson answered she was tired of the Bantam pans notfitting right.Sears then asked Nelson what she thought theUnion could do about that.Nelson answered by a shrug ofher shoulders.Thereafter, according to Sears,he went into his office andlooked up Nelson's wage record for the current year in orderto compare it with the preceding year.Sears then left hisoffice and talked to Nelson about the increase in pay thatshe had received during the past year.Sears was certain thisconversation did not take place in his office and as a matterof fact could not recall Nelson ever having been in hisoffice.Furthermore,Sears denied that he ever asked Nelsonabout the latter's union membership but that she did indi-cate that she had signed a card and was going to vote forthe Union.Sears was emphatic in stating that this was notin response to any question asked by Sears of Nelson. Oncross-examination,Searsmaintained that Nelson volun-teered the information about the unionization but could notremember how it came up.The General Counsel alleges that the conversation whichNelson testified occurred on March 16 and the conversationwhich Nelson testified occurred in mid-Aprilcontained ele-ments of unlawful interrogation inhibiting union activitiesand sympathies and therefore violated Section 8(a)(1) of theAct. If Nelson's testimony were to be credited,then I wouldfind merit in the General Counsel's contention.However,upon my observation of both Nelson and Sears as theytestified before me and for reasons following,I find Sears'version of what occurred to be more accurate than that ofNelson.In coming to this conclusion,I note that in some respectsSears' testimony as to what occurred was somewhat vague.For instance,I note that Sears testified that it was Nelsonwho volunteered the unionization information and that shehad "indicated"this and had done so voluntarily. Searscould not recall the exact manner in which this "indication"arose.However,there were no real contradictions or incon-gruities in Sears' testimony.On the other hand,the record shows that the petition inthe representation proceeding was filed about the first ofMarch and according to Nelson the first conversation withSears regarding the Union took place on March 16,approxi-mately one-half month after the date of the filing of thepetition.Nevertheless,Nelson testified that Sears asked her 652DECISIONSOF NATIONAL LABOR RELATIONS BOARD"if she knewanything about theunion thing starting upagain."Also, according to Nelson,Searsasked Nelsonwhether thelatter knewwho waspassingout cards and howmany cardshad been signed.I cannot acceptthis testimonyas accurate.Questions normally asked by an employer of anemployee during unionizationof employees ordinarily areasked soonafter the employer first hears of the unionizationdrive among his employees.Here, however, the petition hadalready beenfiled 2 weeksbefore the alleged interrogation.Certainly, by March 16, it wasno longer a"rumor" that the"union thing was starting up again."Searscould not havegained anythingby asking for such information at that time.Accordingly,I concludethatMrs. Nelson's version of theMarch 16 conversation is incongruousunder the circum-stances.Furthermore,Nelson testifiedthat, althoughshe refusedto tell Searswho hadsigned cards,who were circulatingcards,and howmany cardshad alreadybeen signed,Nelsonvoluntarily admittedto Searsthat she hadsigned a card andwas goingto vote for the Union. If Nelson wasactually.fearfulthat she would harm her fellow employees by dis-closing the information she alleged Sears askedof her, thenitwould seem quiteout of character for her toadmit andvolunteerthat she hadsigned a card and was going to votefor theUnion.If, indeed, she meant toimpart byher testi-mony that therewas something to fear from Sears'actions,then certainlyshe would not have volunteeredinformationconcerningher own activity on behalf of the Union. This isan inconsistency which causesme to conclude that Nelson'stestimonywas not quite accurate.Because of these flawsin Nelson's testimony and despitecertain vagueness in Sears'testimony, I find and concludethat Sears was the morecredible of the twowitnesses. Ac-cordingly,I find Andconclude thatSearsdid not unlawfullyinterrogate Nelson eitheron or about March 16, or in mid-April-2. The alleged threatsby I.W. Searsof discharge for unionactivityDorothea Emery,a former employee of the Respondentwho had left the Respondent's employin September 1972,but who was employed duringthe Union's campaign andwho voted in the election was the first witnesscalled by theGeneral Counsel. Emery testified,and in this respect shewas supported by Sears' testimony, that prior to the adventof the Union there had been an Employees'Council. Emerytestified that, at a council meeting heldon March16, Searsspoke to the assembledCouncil-member employees ofwhom there were 15 or 16 present.According to Emery,Sears stated at that meeting,"I hear there is a rumor goingaround thatthey're tryingto get a union in again.... Ididn't fire anyone for having union activities last year, butthings are going to be differentthis year.,, 3Sears,on the otherhand,testifiedthat the Employees'Council went out of existenceabout March 1, 1972. ThusSears could not have attendedany councilmeeting on3Approximately a year before the Union in the instant proceeding beganto organize the Respondent's employees,another union had attempted toorganize Respondent's employees,apparently without success.March 16. Thus,Sears, in effect, denied making the state-mentat a council meeting as alleged by Emery.On cross examination, Emery was unable to testify as toany other matters which occurred at the alleged March 16council meeting. Moreover, I conclude that the very wordsused by Emery to relate what Sears allegedly told those whoattended the alleged March 16 council meeting renderEmery's testimony incongruous and I, accordingly, do notcredit her. This is so because she used the words, apparentlyas quotationsof Sears' allegedstatements, to the effect that"I hear thereis a rumorgoing around that they're trying toget a union in again." Certainly Sears would have known byMarch 16 of the union organizational drive and the move-mentfor the Union among Respondent's employees. Asnoted heretofore in this Decision, the petition for represen-tation wasfiled by the Union on March 2 and, therefore,Sears,by March 16, knew that the union movement was notin the rumorstage. I cannot, therefore, believe that he wouldhave used the words alluded to by Emery in introducing theunion matterto the council meeting which, by the way,Sears completely denied took place.Aside from Emery, no one testifying on behalf of theGeneral Counsel refutedSears' statement that the Employ-ees' Council was dissolved about the time that the Union'spetition for a representation election was filed. Additional-ly,Emery admitted that minutes of councilmeetings werekept, yet there was no attempt to introducethose minutesof the alleged March 16 meeting at the hearing herein. Fi-nally, Emery testified that there were 15 or 16 Employees'Council members present at that meeting. Yet, there wasnot a singleemployee called by the General Counsel tocorroborate Emery's statement. Accordingly, as I have stat-ed above, I conclude that Emery's testimony is not reliableand that Sears' testimony to the effect that the alleged coun-cilmeetingnever took place is reliable. Accordingly I findthatSearsdid not make sucha statementat a council meet-ing to any group of Council-member employees.Another employee, Ava Davis, testified that, on or aboutFebruary 25, she had a conversation with Sears in thelatter's office.Davis testified that during that conversationSearstold her that during the last year, when the Machinistsweretrying to get in, no one was fired, "but there sure wouldbe this time."Searstestified that he had a conversation with employeeDavis inhis office but could not remember the exact date.Searshad asked Davis to come to his office to explain theprofit-sharing program with her. Sears testified that this wasa customary and usual practice.In cross-examination, Da-vis agreedwith this statement. Davis on directexaminationfurther testified that Sears told her he knew that she wasgoing to vote for the Union because her husband was union.Sears,on the other hand, denied absolutely that he toldDavis that he knew she was going to vote unionbecause ofher husband. Sears admitted having met Davis' husband ata company function but could not place him. On the otherhand, Davis admitted on cross-examination that she did notknow how Sears would know about her husband. Further-more, Sears testified that he could not recall makinga state-mentto Davis to the effect that no one was fired last year,but that it would be different this time.Heretofore I have refused to credit the testimony of Em- SEARS MANUFACTURING CO.ery to the effect that Sears told employees at a councilmeeting held on March 16 that though no one was firedfrom union activity last year the story would be differentthis year. I am impressed with the fact that the words usedby Davis in testifying as to what Sears allegedly told herwith regard to possible discharge of employees who sup-ported the Union were almost identical to the words usedby Emery describing the alleged March 16 meeting. Asnoted above, Emery was the lead-off witness for the Re-spondent.It should be noted the witnesses were not separat-ed at the hearing,and were in a position to listen to all thetestimony given by all of the other witnesses. As previouslystated,Iwas impressedmarkedly bySears' attitude andapparent sincerity on the witness stand. Furthermore, hegave his testimony without hesitation and was quite candidabout matters which he could not recall. On the other hand,the testimony that Davis gave with regard to the allegedstatement which is the subject of this portion of this Deci-sion was drawn from Davis only after prompting and aleading question from the General Counsel. Accordingly, Ifind that Davis took her cue from the testimony of Emeryand embellished her testimony therewith. Therefore, I findand conclude that Sears did not make the statement allegedby Davis to have been made to her to the effect that dis-charges were threatened "this year."Accordingly, I find that Respondent did not violate Sec-tion 8(a)(l) of the Act by threatening employees with dis-charge for remaining members of the Union or givingassistanceor support to it.3.Alleged promises of benefit bySearsDavis testified as to other statements allegedly made bySears at that February 25 conversation. Among them wasa statement which, according to Davis, came about in thefollowingmanner. During the conversation, Davis toldSears that the employees needed a retirement plan. Searsadmitted this in his testimony. According to Davis, whenshe told Sears that the employees needed a retirement plan,Sears replied that "[we] have a plan ready to introduce assoon as the election was over." Sears said it would cost theemployees about $1 per day and Davis answered that theemployees could not afford that. This testimony was againelicited through prompting of Davis by the General Coun-sel.Sears testified that when Davis suggested that the em-ployees needed a retirement plan, Sears did not reply. How-ever,Sears did testify that at an Employees' Councilmeeting sometime in February a representative of an insur-ance company spoke to the council about a prospectiveinsurance plan, part of which would cover employee annui-ty and retirement benefits. Respondent argues that whatDavis referred to in her testimony was apparently the resultof the word that had spread around the plant following theFebruary council meeting and which Davis mistakenly re-called only after prompting by counsel for General Counsel.I have heretofore discredited a portion of Davis' testimo-ny.Moreover, as noted, part of Davis' testimony with re-gard to the promise of a retirement plan by Sears was givenonly after prompting by counsel for the General Counsel.653On the other hand, as noted above, I was impressed withSears' testimony and his apparent sincerity.There is one additional factor which causes me to doubtthe reliability of Davis' testimony with regard to thepromiseof a retirement plan. As noted, Davis testified that Searsstated to her that the plan he had ready to introduce wouldbe effectuated as soon as the election was over. This conver-sation allegedly took place on February 25. Yet, the petitionfor an election was not filed by the Union until the first partof March. Accordingly, no election was in the offing at thetime the statementby Sears was allegedly made. Thus, Icannot conclude that Sears made a statement referring to anelection about which at the time that he made the statementhe knew nothing.Accordingly, I find that Sears did not make any promisesto Davis with regard to a possible retirement plan condi-tioned upon Davis' or other employees' renouncing theirunion affiliation or in exchange for foregoingassistance orsupport of the Union. Therefore, I shall dismiss that portionof the complaint which alleges such violation.4. Sears' alleged request to Davis to assistin keeping union authorization cardsfrom being signedThe final allegation on which counsel for the GeneralCounsel relies for support from witness Davis is furthertestimony of Davis given with regard to the February 25conversation. According to Davis, during that conversationSears asked her to keep the union cards from being signed.Davis further testified she answered Sears that she couldnot, that the cards had already been signed and sent to theUnion's office. Sears, in testifying, denied that he told Davisor asked Davis to keep union cards from being distributedand signed. It was in this context, Davis testified, that Searstold her that he knew how Davis was going to vote becauseof her husband's union affiliation.I have, above, refused to credit other of Davis' testimony.For reasons heretofore recited, I cannot credit this portionof Davis' testimony and I, therefore, credit Sears' denial thathe ever asked Davis to keep union cards from being signed.Again, it must be noted, that there was no election petitionfiled yet Davis testified that Sears told her he knew how shewas going to vote. This, at least, throws some doubt uponthe validity of Davis' testimony in this respect. On the otherhand, Sears admitted that, although he could not rememberexactly when he first becameaware of unionization at-tempts at the plant, he believed it was before the petitionwas filed but could not recall just when the realization firstcame to him. Although counsel for the General Counselargues that Searshad a convenient memory andrecalledonly those matters which are important to his defense andclaimed lack of recall on other matters, I consider that thistestimony of Sears and lack of recall on certain matters weremore indicative of truth than of unreliability. GeneralCounsel further argues that Davis is still an employee of theRespondent and still subject to possible pressures beingplaced upon her and that therefore Davis should be cred-ited.However, as noted above, while there is some validityin counsel for the General Counsel's argument, I neverthe-less conclude that Davis' testimony by reason of all that I 654DECISIONSOF NATIONALLABOR RELATIONS BOARDhave set forth heretofore is not reliable.Accordingly, I find and conclude thatSearsdid not tellor request Davis to keep union cards from beingsigned.5.Respondent's alleged interferencewith display of union insigniaIrene Knowles, an employee of the Poly department, wasapproached at her work station on April 19 by Jerry Gallo,superintendent of the department. According to Knowles,the date was April 19, 2 days before the Board-conductedelection in the representation proceeding heretofore men-tioned. Present with Gallo and Knowles was Joyce Dobbs,another employee. Both Knowles and Dobbs were wearingunionbuttons.Additionally,according toKnowles,Knowles was wearing a homemade hat on which were in-scribed the words "vote for Teamsters." Knowles testifiedthat Gallo told Knowles and Dobbs that all buttons andhats had to be disposed of. According to Knowles, Gallotold them "we were not allowed to wear them 24 hoursbefore the election." Knowles further testified that neithershe nor Dobbs removed their union insignia after this al-leged admonition by Gallo. It should be noted that Gallomade no threats of discipline nor was any discipline visitedupon either employee after Gallo's conversation with them.Gallo at first testified that the conversation took place onthe morningof April 21, the day ofthe election. However,Knowles testified in rebuttal that on the morning of the dayof election she was at home and that she came to the plantat 1 p.m. in order to participate in the election as an observerfor the Union. Thereupon, Gallo, recalled to the witnessstand, changed his testimony to the effect that he was prob-ably mistaken in believing it was the morning of the day ofthe election and that the conversation took place on the daybefore the election, within the 24-hour period prior to theelection.Gallo testified further that he was under the im-pression that it was improper for persons to display insigniawithin the 24-hour period before a Board-conducted elec-tion. It was in accordance with this belief that, according toGallo, he told the two women that "he believed it" was notpermissible to wear union insignia and buttons during the24-hour period prior to the election. He further testified thathe suggestedto Knowles that she inquire about the matterfrom someone "who knows." Gallo further testified that atthe time he spoke to Knowles the latter was not wearing anyinsignia,but he could see that she had a hat, evidently theone Knowles testified to, on the worktable in front of her.According to Gallo, Dobbs took part in the conversationand was wearing a union button but did not remove it. Mrs.Knowles, on the other hand, took the hat, folded it, andplaced it in her purse.Dobbs, who was present at the conversation and whoparticipated therein, was not called by the General Counselas a corroborating witness to the testimony given byKnowles.Counsel for the General Counsel contends that Gallo infirst testifying stated that the conversation noted above oc-curred on the morning of the day of the election, and thathe changed his testimony only after Knowles was recalledto the stand and testified that she was not present in theplant on the day of the election until the time she reportedin the afternoon to act as an observer for the Union. Gener-al Counsel argues that for this reason Gallo's recollection ofthe events is not as good as Knowles and therefore Gallo'sversion of the conversation should not be credited.On the other hand, it is apparent that neither wasKnowles certain of the day upon which the conversationtook place. She testified that 2 days before the electionGallo told her that they were not allowed to wear the insig-nia 24 hours before the election. Accordingly, if the conver-sation had any significance at all it must have taken placeduring the 24-hour period preceding the election. Thiswould have placed the conversation on January 20, the daybefore the election. Accordingly, Knowles' recollection ofthe exact date of the conversation is equally as hazy as thatof Gallo. Additionally, as I have noted above, employeeDobbs was a party to this conversation but was not calledby the General Counsel to corroborate the testimony ofKnowles. Since the burden of proving that the incidentoccurred as Knowles alleged was on the General Counsel,this failure to produce corroboration, I find, leads to theinferencethat perhaps Dobbs would have testified differ-ently than did Knowles. Accordingly, and upon my obser-vation of both of these witnesses, I consider the version ofGallo the more accurate of the two. This is not to state thatKnowles deliberately falsified, but merely that she misun-derstood or misinterpreted what Gallo said. I find, there-fore, that Gallo in this conversation did tell Knowles andDobbs that he believed they could not wear theinsigniawithin the 24-hour period before the election and thatKnowles should consult someone that did know about thematter.The foregoing statement by Gallo, I find, did not consti-tute coercion or threat violative of Section 8(a)(1) of the Act.Gallo's statement to the effect that he "believed" that thewearing ofinsigniawithin the 24-hour period prior to elec-tion was improper and that Knowles should check it outwith someone who knew about the matterwas a statementcontaining neither a veiled nor an outright threat nor wasit coupled with any threat of reprisal if the two employeesinvolved continued to wear theirunion insignia.Further-more it was not even an instruction or an order to stopwearing theinsignia. It was, at the most, innocuous and thefact that Gallo was mistaken in his belief makes it no lessinnocent.Accordingly, I find and conclude that Gallo did not tellRespondent's employees that they could not wear unioninsigniawithin 24 hours before an election.6. The allegedrefusal to grantwage increasesThe complaint alleges that the Respondent, by its super-visor,Mary Singelton, told Respondent's employees thatthey would not be given wage increases that they had com-ing because of the Union and/or until the issue of unionrepresentation was settled.The only testimony with regard to this allegation was thatof Mary Thompson, an assembler on the Bantam seat linewhich was supervised by Mary Singelton. According toThompson, sometime in July 1972 Thompson went toSingelton's office and inquired of Singelton when "we were SEARS MANUFACTURING CO.655going to get a raise." Thompson testified that Singeltonanswered that she did not know "because something aboutthe Union wasn't settled." Then, according to Thompson,Singelton asked if Thompson knew anything about a peti-tion that was being passed around about "unfair labor lawpractice. Amongst, you know about Weir [Sears]."Then,Thompson further testified, Singelton took "a paper" uponwhich the wages of the employees were printed and toldThompson that the latter hada raise coming,but that shewould have to talk to Bill Hulsebusch about it." Then later,on direct examination, Thompson, after being asked by theGeneral Counsel if the Union was mentioned, answeredthat Singelton said something to the effect that "she'd haveto talk to Bill Hulsebusch about it if we could get our raise.She didn't know,because of the union deal wasn't settled."On cross-examination, Thompson was asked if she recalledanything about any mention of the "price freeze." Thomp-son answered that she did not recall Singelton saying any-thing about that but that she did not remember. To quoteher testimony, "I don't remember." Then, upon furtherquestioning by Respondent's counsel, she was asked againifSingelton specifically stated that Thompson could notreceive her wage increase because of the unfair labor prac-tice petition. Thompson answered that Singelton did not sayit that way, "she said something about-I really didn't un-derstand her. She said something about the Union wasn'tsettled.That she would have to talk to Bill Hulsebuschabout our raise."Singelton recalled the incident in her testimony.Singelton's testimony conformed to that of Thompson tothe extent that Thompson asked if it was not time for thelatter to get her raise and Singelton checked the wage sheet.However, according to Singelton, she told Thompson thatthe wage freeze was on and that Singelton would have tocheck with Hulsebusch to see if there were any changes.Singelton denied that there was any mention of the Unionby anyone. Singelton further testified that she specificallyreferred to the wage freeze.Singelton on cross-examinationadmitted that Thompson would originally have received awage increase at that time.However,Singelton testified,Thompson had already received a 5-percentwage increaseand because of the freeze that was all that was allowed bylaw at that time.Singelton repeated on redirect that sheexplained this to Thompson.As noted above, Thompson's testimony indicated thatshe was not certain of what actually occurred. Although shestated that Singelton referred to the union petition withregard to the failure to get the raise to which she felt entitled,Thompson did so after being asked by counsel for the Gen-eral Counsel, "Do you recall anything else about it? Do yourecall if the Union was mentioned?" Additionally, on cross-examination,Thompson admitted that she did not reallyunderstand what Singelton had said.Furthermore, in thefull context of Thompson's testimony, it is quite possiblethat Singelton did not refuse to give Thompson a raise ordeclare that the Respondent would not give anyonea raise,but rather that Singelton was not in a position to knowwhether raises could be given and that Singelton would haveto ask Hulsebusch whether the raises could be given.On the other hand, Singelton was direct and unhesitatingin her testimony and impressed me, as she testified, that shewas attempting to be truthful. While I cannot state thatThompson was untruthful, I conclude that Thompson wassomewhat confused. Furthermore, Thompson, when askedifSingelton had at any time mentioned the price freeze,answered that she did not remember. Accordingly, and onthe basis of all of the foregoing and upon my observationof these witnesses, I find that Singleton's testimony is themore reliable. I, therefore, find that her version of the con-versation corresponds more nearly to what actually oc-curred. Additionally, I find that there was no out-and-outrefusal to grant a wage increase in anything that Singeltonsaid, even granting Thompson's version of the conversation,but rather I conclude that Singelton was uncertain as towhat the status of the raises was and that the matter wouldhave to be referred to Singelton's superior.Accordingly, under all of these circumstances, I find andconclude that the Respondent did not refuse to give theperiodic wageincreasesbecause of the Union or until theissue of union representation was settled.7.The alleged threat by Sears totake an employee to courtThe final complaint allegation of interference, coercion,and restraint alleges that President Sears threatened an em-ployee with legal proceedings because said employee gavetestimony in the objections proceeding in the representationcase heretofore mentioned. The employee involved is Ron-ald Huff, a forklift operator. Huff testified at the hearing onobjections to the election filed by the Union.' The hearingon objections was held on July 11, 1972, and, according toHuff, on the following day he was approached by Sears whoengaged him in conversation. Huff testified that Sears toldhim that Sears had something to talk to Huff about. WhenHuff asked, "what," Sears answered, according to Huff,"and he said that he was going to take me to court for whatI said. That I lied the day before." Huff further testified thathe toldSears thatthe latter had no way to prove that Hufflied because Huff, in fact, did not lie. Huff admitted, oncross-examination, that Sears did not threaten to dischargeHuff or demote him, nor has Huff been reprimanded otherthan this conversation in any manner whatsoever.Sears' testimony with regard to this incident is quite sim-ple.He testified that he told Huff that he hoped that Huffwas not perjuring himself because perjury is a Federal of-fense and Huff could be taken to court for perjury. Searsfurther testified that he never threatened Huff with dis-charge nor did he ever take action against Huff.Sears further testified that he had reason to believe Huff'stestimony at the objections hearing was not accurate. Oncross-examination, when further pressed by counsel for theGeneral Counsel, Sears insisted that he had addressed Huffbecause there was a discrepancy in information Sears hadto that which Huff had testified to. He had information thatHuff lied.Hulsebusch evidentlyis anofficial of the Companyin charge of wageraisesor production.5Case 38-RC-1135.As heretofore noted,a decision on these objectionshad not been rendered by the Board as of the date of the hearing herein. 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDI have heretofore credited Sears' testimony over the testi-mony of other employees,aside from Huff.As stated, I wasmuch impressed with Sears'attitude as a witness and amconvinced that Sears attempted to relate facts as accuratelyas he possibly could.Furthermore,Sears admitted when hecould not recall certain incidents,rather than try to testifyto facts about which he had no present knowledge.I furthernote that there is little difference in the testimony given byHuff and bySears.Therefore, it is very possible that Huffmisinterpreted what Sears told him.Certainly the mentionof possible prosecution would seriously upset an employeesuch as Huff and could possibly cause him to fail to accu-ratelyrecall what was said.However,even creditingfullythe testimony of employeeHuff,I conclude that there is no violation in this incident.Even under Huff's version,Sears did not threaten Huff withcourt action or any other reprisal because Huff had testifiedin the representation proceeding,which would have been aprotected activity,but rather Sears threatened Huff withcourt action because Sears thought,and stated that hethought,that Huff had lied at the representation hearing.ThusI find and conclude that the threat was not madebecause Huff testified,but rather because Sears thoughtthat Huff had lied.The Board has held that, under similarcircumstances,statements such as that to which Huff testi-fied Sears made do not constitute an invasion of the rightsof employees under the Act 6Accordingly,I find and conclude that the Respondent didnot violate Section 8(a)(l) of the Actwhen Sears threatenedHuff with legal proceedings.6 Tri-CountyTube, Inc.,194 NLRB 103.C. Concluding FindingsBy reason of all of the foregoing, I find and conclude thatcounselfor the General Counsel has failed to prove by apreponderance of the credible evidence any of the allega-tions of the complaint herein.Accordingly, and by reason of all of the foregoing, I shallorder the complaint dismissed in its entirety.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Sears Manufacturing Co., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.The Respondent did not restrain and coerce employ-ees in the exercise of rights guaranteed them in Section 7 ofthe Act and in violation of Section 8(a)(1) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, I hereby issue the following rec-ommended:ORDER?It is hereby ordered that the complaint filed herein bedismissed in its entirety.r In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adoptedby the Board and become itsfindings,conclusions, and Order,and allobjectionsthereto shall be deemedwaived for all purposes.